COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Amanda Broussard v. The Bank of New York Mellon

Appellate case number:    01-14-00214-CV

Trial court case number: 13-CCV-050828

Trial court:              County Court at Law No. 2 of Fort Bend County

        On March 24, 2014, appellant, Amanda Broussard, filed a “Motion for Emergency Ex-
Parte Injunctive Relief under T.R.A.P. 24.4(c).” Pursuant to Texas Rule of Appellate Procedure
24.4(c), the Court orders the execution of the writ of possession and execution of the judgment
stayed. See TEX. R. APP. P. 24.4(c). The stay is effective until the case in this Court is finally
decided or the Court otherwise orders the stay lifted.
        However, to the extent appellant requests the issuance of a writ of injunction or writ of
prohibition, the Court will consider such requests through a properly filed petition for writ of
injunction or writ of possession. See TEX. R. APP. P. 52 (original proceedings).
       It is so ORDERED.




Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: March 26, 2014